Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 1 of 10 PageID #: 474
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 2 of 10 PageID #: 475
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 3 of 10 PageID #: 476
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 4 of 10 PageID #: 477
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 5 of 10 PageID #: 478
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 6 of 10 PageID #: 479
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 7 of 10 PageID #: 480
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 8 of 10 PageID #: 481
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 9 of 10 PageID #: 482
                                                                             Exhibit C
Case 4:19-cv-00051-ALM-KPJ Document 16-3 Filed 02/15/19 Page 10 of 10 PageID #: 483
                                                                             Exhibit C
